

116 HR 1403 IH: Base Commander Housing Oversight Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1403IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Crist introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the lessor of housing, acquired or constructed
			 under the Military Housing Privatization Initiative and that is located on
			 a military installation, to operate and maintain such housing to certain
			 standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Base Commander Housing Oversight Act. 2.Maintenance of MHPI housing (a)In generalSubchapter IV of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:
				
					2887.Maintenance of units
 (a)In generalEach contract between the Secretary and a lessor of covered housing shall require the following: (1)The lessor shall operate and maintain the covered housing to standards established in the contract.
 (2)If the commander of the military installation on which the covered housing is located determines that the lessor has breached the contract by failing to operate and maintain the covered housing to standards under paragraph (1), the commander may elect from remedies including the following:
 (A)Withholding any payment to the lessor under the contract. (B)Requiring the lessor to reimburse tenants of the covered housing for private property of such tenants damaged due to such failure of the lessor.
 (C)Requiring the lessor to pay moving expenses of tenants who vacate the covered housing due to such failure of the lessor.
 (b)Covered housing definedIn this section, the term covered housing means housing— (1)acquired or constructed under the alternative authority of this subchapter; and
 (2)that is located on a military installation.. (b)Conforming amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 2886 the following new item:
				
					
						2887. Maintenance of units..
			(c)Reporting maintenance issues
 (1)In generalA member of the Armed Forces who resides in covered housing may report maintenance issues regarding such covered housing to a superior in the chain of command or an Inspector General.
 (2)DefinitionsIn this subsection: (A)The term covered housing has the meaning given that term in section 2887 of title 10, United States Code, as added by subsection (a).
 (B)The term Inspector General has the meaning given that term in section 1034(j) of title 10, United States Code. 